DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 7-12 and 33-39 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: TOUCH METHOD AND TERMINAL HAVING DYNAMICALLY ADJUSTABLE TIME THRESHOLD FOR TOUCH GESTURE RECOGNITION.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 7-12 and 33-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  
	Claim 7 recites the limitation “wherein a touch area applied to the second touch object in the second touch operation does not meet the first preset condition within the first time threshold; and displaying, by the terminal in response to the second touch operation, a second interface corresponding to the touch-and-hold gesture”.  
	(1) There is insufficient antecedent basis for the limitation “the second touch operation” in the claim; (2) As a result, even if it is a mere another “touch operation” following the “first touch operation” on the “second touch object”, one of ordinary skill in the art would not clearly understand what the “second touch operation” has to do with the “first preset condition” or “within the first time threshold”, which is substantially about the “first touch operation” that is subject to last for certain time without a release until it is recognized as either an “area change gesture” or a “touch-and-hold gesture”. Please see e.g., FIGS. 9 and 11 of the present application; (3) Thus, one of ordinary skill in the art would not clearly understand how the 1st and 2nd operations are related to “a second interface”.  That is, it is not clear how a 2nd touch operation is associated with the feature of recognizing either the “area change gesture”, presumably for selecting an app icon or popping out further menu such as “shortcut menu 503” in FIG. 6, or the “touch-and-hold gesture”. 
	Thus, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims 1-16, thus it would not be proper to reject such claims on the basis of prior art.  As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection 35 U.S.C. 102/103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  Please see MPEP 2173.06 II.  Accordingly, claim 1 is indefinite.
	Claim 8 recites the limitations “a first touch operation”, “a second touch object”, “a first interface” while the similar limitations were already recited in claim 1.  Thus, it is not clear whether these limitations mean a new set of operation on another touch object for another interface, or merely lack antecedent basis. Examiner interprets them as the limitations recited in claim 1 for the purpose of the following claim rejections only.
	As to claims 9-12, they directly or indirectly depend from claim 7, and are indefinite at least for the same reason above.
	As to new claim 33, it differs from claim 7 only in that it is the terminal further comprising “a processor” and a “memory” storing computer-executable instructions executing the method of claim 7.  It recites the similar limitations as in claim 7, and indefinite for the same reason above.  Please see claim 7 for detailed analysis.
	As to new claim 34, it recites the similar limitations as in claim 8, and is indefinite for the same reason above.
	As to new claims 35-38, they directly or indirectly depend from claim 33, and are indefinite at least for the same reason above.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9, 33-35 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0039392 A1).
	As to claim 7, Kim discloses a method (Kim, Abs., a method for an “electronic device”), comprising: 
	receiving, by a terminal (Kim, FIG. 11A, [0165], e.g., a “wearable device”) through a touchscreen (Kim, FIG. 11A, [0165], the “touch screen 1110”), a first touch operation (Kim, FIG. 11A, [0166], Examiner interprets “the user’s touch to a 1st location 1130” as the 1st touch operation) entered by (Kim, see FIG. 11A) a user on a second touch object (Kim, FIG. 11A, [0165], Examiner interprets “icon 1120” as the 2nd touch object), wherein the second touch object (Kim, FIG. 11A, [0165], “icon 1120”) is a control element (Kim, see FIGS. 11A-11B, [0165], “icons 1120 1121” are apps as control elements, such as email, web browser, etc.) supporting an area change gesture (Kim, FIG. 12 [0187], “determine whether touch release coordinates are included in range of displaying object 1270”) and a touch-and-hold gesture (Kim, FIG. 12, [0177], e.g., “determine object recognition area A1, based on touch hold duration 1250”), 
	wherein a touch area applied to the second touch object (Kim, FIG. 11A, [0165], “icon 1120”) in the first touch operation (Kim, FIG. 11A, [0166], “the user’s touch to a 1st location 1130”) meets a first preset condition within a first time threshold (Kim, FIG. 12, Examiner interprets the “touch hold duration 1250”, i.e., “release time T2 – touch time T1” as the 1st time threshold), and reaches, within a second time threshold (Kim, FIG. 12, “determine whether touch is released 1230 → No”; there must be a threshold time, larger than T2, to determine this condition T3 and interprets it as the 2nd threshold), an area threshold for recognizing the area change gesture (Kim, FIG. 12, “Yes → store touch coordinates [X2, Y2] and touch release time [T2] 1240 → determine object recognition area A1, based on touch hold duration 1250”), the second time threshold (Kim, FIG. 12, “determine whether touch is released 1230 → No”; T3 larger than T2, to determine this condition) is greater than the first time threshold (Kim, FIG. 12, “release time T2-touch time T1”), and the second time threshold (Kim, FIG. 12, “determine whether touch is released 1230 → No”; T3 larger than T2, to determine this condition) is greater than a time threshold for recognizing the touch-and-hold gesture (Kim, see FIG. 12, T3 is for the step to “determine touch signal as long press input 1235”. Thus, it must be greater than a time threshold for recognizing “touch input selecting object 1280” under “touch and hold duration” by “T2 – T1”) by the terminal (Kim, FIG. 11A, [0165], e.g., a “wearable device”);
	displaying, by the terminal (Kim, FIG. 11A, [0165], e.g., the “wearable device”) in response to the first touch operation (Kim, FIG. 11A, [0166], “the user’s touch to a 1st location 1130”), a first interface corresponding to the area change gesture (Kim, FIG. 12, e.g., either “determine touch signal as touch input selecting object 1280” or “determine touch signal as cancellation of touch input 1290”), 
	wherein a touch area applied to the second touch object in the second touch operation does not meet the first preset condition within the first time threshold; and 
	displaying, by the terminal in response to the second touch operation, a second interface corresponding to the touch-and-hold gesture.
	As to claim 8, Kim discloses the method according to claim 7, wherein after the receiving, by the terminal (Kim, FIG. 11A, [0165], e.g., the “wearable device”), a first touch operation entered by a user (Kim, FIG. 11A, [0166], “the user’s touch to a 1st location 1130”) on a second 
	obtaining, by the terminal (Kim, FIG. 11A, [0165], e.g., the “wearable device”), the touch area applied to the second touch object (Kim, FIG. 11A, [0165], “icon 1120”) and a touch duration (Kim, FIG. 12, “determine object recognition area A1, based on touch hold duration 1250”); 4 / 10National Stage of International Application No. PCT/CN2017/119297 Preliminary Amendment 
	determining, by the terminal (Kim, FIG. 11A, [0165], e.g., the “wearable device”), that the touch area meets the first preset condition within the first time threshold (Kim, FIG. 12, “determine whether touch release coordinates are included in ranges of displaying object 1270”), wherein the first time threshold (Kim, FIG. 12, “release time T2-touch time T1”) is the time threshold for recognizing the touch-and-hold gesture (Kim, FIG. 12, e.g., “determine touch signal as touch input selecting object 1280”) by the terminal (Kim, FIG. 11A, [0165], e.g., the “wearable device”); and 
	using, by the terminal (Kim, FIG. 11A, [0165], e.g., the “wearable device”), the second time threshold (Kim, FIG. 12, “determine whether touch is released 1230 → No”; T3 larger than T2, to determine this condition) as the time threshold for recognizing the touch-and-hold gesture (Kim, FIG. 12, T3 is used for recognizing the touch-and-hold gesture in a sense that it is for recognizing a gesture that is not the touch-and-hold gesture, i.e., “long press input 1235”).
	As to claim 9, Kim discloses the method according to claim 7, wherein the first preset condition (Kim, FIG. 12, “determine whether touch release coordinates are included in ranges of displaying object 1270”) comprises: 
	the touch area falls within a preset first area range (Kim, FIG. 12, “determine whether touch release coordinates are included in ranges of displaying object 1270”), wherein an upper limit 
	and/or a growth rate of the touch area is greater than a preset rate threshold.
	As to new claim 33, it differs from claim 7 only in that it is the terminal further comprising “a processor” and a “memory” storing computer-executable instructions executing the method of claim 7.  It recites the similar limitations as in claim 7, and Kim discloses them, and further discloses a processor (Kim, FIG. 1, “processor 120”) and a memory (Kim, FIG. 1, “memory 130” storing “application 147”; [0088], “computer-readable storage medium may be, for example, the memory 260. At least some of the programming module 310 may be implemented or executed by, for example, the processor 2”).  Please see claim 7 for detailed analysis.
	As to new claims 34-35, they recite the similar limitations as in claims 8-9, respectively, and Kim discloses them.  Please see claims 8-9 for detailed analysis.
	As to new claim 39, Kim discloses a method (Kim, Abs., a method for an “electronic device”), comprising: 
	receiving, by a terminal (Kim, FIG. 11A, [0165], e.g., a “wearable device”) through a touchscreen (Kim, FIG. 11A, [0165], the “touch screen 1110”), a first touch operation (Kim, FIG. 11A, [0166], Examiner interprets “the user’s touch to a 1st location 1130” as the 1st touch operation) input by a user on a second touch object (Kim, FIG. 11A, [0165], Examiner interprets “icon 1120” as the 2nd touch object), wherein the second touch object (Kim, FIG. 11A, [0165], “icon 1120”) is a control element (Kim, see FIGS. 11A-11B, [0165], “icons 1120 1121” are apps as control email, web browser, etc.) that supports an area change gesture (Kim, FIG. 12 [0187], “determine whether touch release coordinates are included in range of displaying object 1270”) and a touch-and-hold gesture (Kim, FIG. 12, e.g., “determine whether touch is released 1230 → No”); 
	determining, by the terminal (Kim, FIG. 11A, [0165], e.g., a “wearable device”), an intention of the user (Kim, see FIG. 12) according to an area and a time of contact (Kim, FIG. 12, e.g., “touch time T1”, “release time T2”, “Area A1”, “Area A2”) between the first touch operation (Kim, FIG. 11A, [0166], Examiner interprets “the user’s touch to a 1st location 1130” as the 1st touch operation) and the second touch object (Kim, FIG. 11A, [0165], “icon 1120”); 
	displaying, by the terminal (Kim, FIG. 11A, [0165], e.g., a “wearable device”), a first function (Kim, FIG. 12, e.g., Examiner interprets “touch input selecting object 1280” as the 1st funciton) when determining that the intention of the user is to display the first function (Kim, see FIG. 12, “Yes → determine touch signal as touch input selecting object 1280”) corresponding to the area change gesture (Kim, FIG. 12 [0187], “determine whether touch release coordinates are included in range of displaying object 1270”); and 
	displaying, by the terminal (Kim, FIG. 11A, [0165], e.g., a “wearable device”), a second function (Kim, FIG. 12, e.g., Examiner interprets “long press input 1235” as the 2nd function) when determining that the intention of the user is to display the second function (Kim, FIG. 12, e.g., “long press input 1235”) corresponding to the touch-and-hold gesture (Kim, FIG. 12, e.g., “determine whether touch is released 1230 → No”).

Allowable Subject Matter
Claims 10-12 and 36-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 10, the closest known prior art, i.e., Kim et al. (US 2018/0039392 A1), Wang et al. (US 2018/0081493 A1), Sadler et al. (US 2009/0046110 A1) and Griffin et al. (US 2011/0248948 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the using, by the terminal, the second time threshold as the time threshold for recognizing the touch-and-hold gesture comprises: pre-storing, by the terminal, a correspondence between the second time threshold and the touch area, and using, by the terminal according to the correspondence, the second time threshold corresponding to the touch area as the time threshold for recognizing the touch-and-hold gesture; or pre-storing, by the terminal, a function relationship between the second time threshold and the touch area, substituting, by the terminal, the touch area into the function relationship to obtain the second time threshold, and using the second time threshold as the time threshold for recognizing the touch-and-hold gesture”.
	As to claim 11, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “in response to determining that the touch area meets a second preset condition within the second time threshold, using, by the terminal, a third time threshold as the time threshold for recognizing the touch-and-hold gesture, wherein the third time threshold is greater than the second 5 / 10National Stage of International Application No. PCT/CN2017/119297 Preliminary Amendment time threshold”.
claim 12, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “when the second time threshold is a maximum time threshold for recognizing the touch-and-hold gesture, if the touch area meets a second preset condition, still using, by the terminal, the second time threshold as the time threshold for recognizing the touch-and-hold gesture”.
	As to claims 36-38, they recite the similar limitations as in claims 10-12, respectively, and are allowable for the same reasons above.  Please see claims 10-12 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Wang et al. (US 2018/0081493 A1) teaches the concepts of “first and second preset conditions” (e.g., see FIGS. 2-3); (2) Sadler et al. (US 2009/0046110 A1) teaches the concepts of “first and second time threshold” (e.g., see FIGS. 3 and 7); and Griffin et al. (US 2011/0248948 A1) teaches the concept of “area change gesture” (e.g., see FIGS. 8-9, [0053], “one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710, e.g., a force value or contact area”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Apr. 19, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***